                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


JESUS MARTINEZ-RODRIGUEZ,

                       Plaintiff,

v.                                                           Case No: 6:19-cv-1340-Orl-41GJK

COEI, LLC,

                       Defendant.
                                             /

                                             ORDER

       THIS CAUSE is before the Court on the Amended Joint Motion for Settlement Approval

(“Motion,” Doc. 26). United States Magistrate Judge Thomas B. Smith issued a Report and

Recommendation (“R&R,” Doc. 27) in which he recommends granting the Motion in part by

approving the Revised Settlement Agreement (Doc. 26-1) but striking the provision of the

agreement regarding the parties’ consent to personal jurisdiction in the Middle District of Florida.

(Doc. 27 at 6). Judge Smith then recommends dismissing the case. (Id.). Both parties filed notices

of no objection. (Doc. Nos. 28, 29).

       After a de novo review of the record, this Court agrees with the analysis in the R&R with

one exception. The Settlement Agreement contains a modification provision that is due to be

stricken. (Doc. 26-1 at 4). Therefore, it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 27) is ADOPTED and CONFIRMED and

               made a part of this Order.

           2. The Amended Joint Motion for Settlement Approval (Doc. 26) is GRANTED in

               part.




                                            Page 1 of 2
                    a. The provision in the Revised Settlement Agreement that states that the

                       parties consent to personal jurisdiction in the Middle District of Florida

                       (Doc. 26-1 at 3) is STRICKEN.

                    b. To the extent that the modification provision of the Settlement Agreement

                       permits the parties to modify the agreement without Court approval (Doc.

                       26-1 at 4), it is STRICKEN.

                    c. As modified herein, the parties’ Revised Settlement Agreement (Doc. 26-

                       1) is APPROVED.

                    d. The Motion is otherwise DENIED.

           3. This case is DISMISSED with prejudice.

           4. The Clerk is directed to close this case.

       DONE and ORDERED in Orlando, Florida on March 31, 2020.




Copies furnished to:

Counsel of Record




                                           Page 2 of 2
